Exhibit 10.55

SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 27, 2006, by and between Nationwide Corporation, an Ohio corporation
(“Seller”) and Nationwide Financial Services, Inc., a Delaware corporation (the
“Company”).

WHEREAS, Seller desires to sell to the Company, and the Company desires to
purchase from Seller, a number of shares of the Company’s Class B common stock,
par value US$.01 per share (the “Shares”), equal to $200,000,000 as determined
pursuant to the formula set forth below and subject to the terms, conditions,
promises, representations and warranties set forth herein; and

WHEREAS, the Company and Seller desire to set forth herein the terms and
conditions of their agreements and understandings.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby covenant and agree as follows:

1. Sale and Transfer of the Shares. Seller hereby sells, assigns, transfers,
conveys and delivers the Shares to the Company.

2. Instruments of Conveyance and Transfer. On the Closing Date (as defined
below) and subject to the delivery of the purchase price by the Company in
accordance with Section 3, Seller shall deliver to the Company either (a) a
stock certificate endorsed in blank or (b) a duly executed assignment separate
from such certificate, in either case evidencing the transfer of the Shares,
dated the date hereof, and in such form satisfactory to the Company as shall be
effective to vest in the Company good and valid title to the Shares, free and
clear of any option, call, contract, commitment, demand, lien, charge, security
interest or encumbrance whatsoever. Seller shall at any time, and from time to
time, after the date hereof, execute, acknowledge and deliver all further
assignments, transfers, and any other such instruments of conveyance, upon the
request of the Company, to confirm the sale of the Shares hereunder.

3. Number of Shares Delivered by Seller; Payment by the Company

 

  (a)

Shares to be Delivered. The number of Shares to be delivered to the Company
shall be equal to US$200,000,000 divided by the Five Day Average Price (as
defined below).

 

  i.

Five Day Average Price means the simple arithmetic average of the Daily Closing
Price (as defined below) for the five (5) consecutive Trading Days (as defined
below) commencing on the date of this Agreement, computed to two decimal places
and rounded to the nearest whole Share.



--------------------------------------------------------------------------------

  ii.

Daily Closing Price, for a particular Trading Day, means the closing price of a
share of the Company’s Class A common stock for such Trading Day as reported by
the New York Stock Exchange.

 

  iii.

Trading Day means any day on which the Company’s Class A common stock is
purchased or sold on the New York Stock Exchange.

 

  (b)

Payment. On the sixth business day following the date of execution hereof (the
“Closing Date”) and subject to the delivery of the Shares and applicable
instruments of conveyance and transfer by the Seller in accordance with Sections
1 and 2 of this Agreement, the Company shall transmit to Seller an aggregate
purchase price of US$200,000,000, by wire transfer or book entry transfer of
immediately available funds.

4. Representations and Warranties of Seller. Seller represents and warrants
that:

(a) Seller has the full, absolute and entire power and legal right to execute,
deliver and perform this Agreement.

(b) The execution and delivery by Seller of this Agreement and the consummation
of the transactions contemplated hereby have been duly and validly authorized by
all necessary action on part of Seller and when duly and validly executed, will
constitute a legal, valid and binding obligation of Seller enforceable against
Seller in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

(c) The Shares are owned of record and beneficially by Seller, free and clear of
any option, call, contract, commitment, demand, lien, charge, security interest
or encumbrance whatsoever.

(d) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not violate or
conflict with Seller’s articles of incorporation, its code of regulations or
similar organizational documents.

(e) Seller represents that it (i) is a “qualified institutional buyer” within
the meaning of Rule 144A promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), or an institutional “accredited investor” as
that term is defined in Regulation D promulgated under the Securities Act
(“Regulation D”) and has such knowledge, sophistication and experience in
financial and business matters as to be capable of evaluating independently the
merits, risks and suitability of entering into this Agreement and the
transactions contemplated hereby, (ii) is able to bear the risks



--------------------------------------------------------------------------------

attendant to the transactions contemplated hereby, and (iii) is dealing with the
Company on a professional arm’s-length basis as defined in Regulation D.

5. Representations and Warranties of the Company. The Company represents and
warrants that:

(a) The Company has the full, absolute and entire power and legal right to
execute, deliver and perform this Agreement.

(b) The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized by all necessary action on part of the Company and when duly and
validly executed, will constitute a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

(c) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not violate or
conflict with the Company’s certificate of incorporation, its bylaws or similar
organizational documents.

6. Seller Acknowledgments. Seller acknowledges that:

(a) Seller has not relied upon any representations (whether oral or written)
with respect to the Company or the Shares other than as set forth in this
Agreement.

(b) Seller has had an opportunity to discuss the Company’s business, management
and financial affairs with directors, officers and management of the Company.
Seller has also had the opportunity to ask questions of and receive answers
from, the Company and its management regarding the terms of this transaction.
Seller believes that it has received all the information it considers necessary
or appropriate for deciding whether to sell the Shares.

(c) Seller acknowledges and agrees that it has had a full and complete
opportunity to consult internal or external legal, tax and business advisors and
has in fact consulted such advisors as it has deemed appropriate with respect to
this agreement and any matters contemplated hereunder. Seller further
acknowledges that it has not engaged or employed any broker or finder in
connection with the transactions referred to herein and that the sale and
purchase of the Shares has been privately negotiated by the Seller and the
Company.

7. Company Acknowledgments. The Company acknowledges that:

(a) The Company acknowledges and agrees that it has had a full and complete
opportunity to consult internal or external legal, tax and business advisors and
has in fact



--------------------------------------------------------------------------------

consulted such advisors as it has deemed appropriate with respect to this
agreement and any matters contemplated hereunder.

(b) The Company acknowledges that it has not engaged or employed any broker or
finder in connection with the transactions referred to herein and that the sale
and purchase of the Shares has been privately negotiated by the Company and the
Seller.

8. Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Delaware.

9. Invalidity or Unenforceability. In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.

10. Benefits and Burdens. This Agreement is binding upon, and inures to the
benefit of, the parties hereto and their respective estates, executors,
administrators, legatees, heirs, and personal and legal representatives,
successors and permitted assigns.

11. Change; Waiver. No change or modification of this Agreement shall be valid
unless the same is in writing and signed by the parties hereto. No waiver of any
provision of this Agreement shall be valid unless in writing and signed by the
party waiving its rights. The failure of either party at any time to insist
upon, or any delay by either party at any time to insist upon, strict
performance of any condition, promise, agreement or understanding set forth
herein shall not be construed as a waiver or relinquishment of the right to
insist upon strict performance of the same condition, promise, agreement or
understanding at a future time.

12. Entire Agreement. This Agreement sets forth all of the promises, agreement,
conditions, understandings and covenants between the parties hereto with respect
to the subject matter referred to herein, and there are no promises other than
as set forth herein. Any and all prior agreements with respect to such subject
matter are hereby revoked. This Agreement is, and is intended by the parties to
be, an integration of any and all prior agreements or understandings, oral or
written, with respect to such subject matter.

13. Headings. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any of the provisions of this Agreement.

14. Counterparts. This Agreement may be executed in any number of counterparts,
which may be by facsimile, all of which counterparts taken together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:

NATIONWIDE FINANCIAL SERVICES, INC.

By:

 

/s/ Timothy G. Frommeyer

Name:

 

Timothy G. Frommeyer

Title:

  Senior Vice President and Chief Financial Officer

SELLER:

NATIONWIDE CORPORATION

By:

 

/s/ Harry Hallowell

Name:

 

Harry Hallowell

Title:

 

Senior Vice President and Treasurer